Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 1 of 16 PageID #: 1221




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  UNITED STATES OF AMERICA                  §
                                            §
  v.                                        §       CRIMINAL NO. 4:11-CR-182-SDJ
                                            §
  CLINTON CHARLES BELL (2)                  §

                       MEMORANDUM OPINION AND ORDER

        Before   the   Court   is   Defendant   Clinton   Charles   Bell’s   Motion   for

  Compassionate Release Pursuant to Title 18 U.S.C. § 3582(c)(1)(A). (Dkt. #291). The

  Government filed a response in opposition. (Dkt. #293). The Court, having considered

  the motion, the response, and the applicable law, concludes that the motion must be

  DISMISSED for lack of jurisdiction.

                                     I. BACKGROUND

        Bell pleaded guilty to one count of conspiracy to possess with the intent to

  manufacture and distribute methamphetamine and was sentenced to 232 months

  imprisonment to be followed by a five-year term of supervised release. Bell is

  currently serving his sentence at the Bureau of Prison’s (“BOP”) FCI Texarkana

  facility in Texarkana, Texas, with a projected release date of April 23, 2028.

        Relying on 18 U.S.C. § 3582(c)(1)(A)(i), Bell now requests that the Court reduce

  his sentence to time served. Bell argues that risks to his health associated with the

  COVID-19 pandemic present “extraordinary and compelling reasons” justifying his

  release under the statute. Specifically, Bell argues that he is at a heightened risk of

  serious complications if he catches COVID-19 due to his underlying health conditions,

  which include asthma, obesity, and hypertension.


                                            1
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 2 of 16 PageID #: 1222




        Bell submitted a request for compassionate release to his warden, which the

  warden denied on May 1, 2020. On July 13, 2020, Bell filed his motion for

  compassionate release in this Court.

                                     II. DISCUSSION

        A judgment of conviction imposing a sentence of imprisonment “constitutes a

  final judgment and may not be modified by a district court except in limited

  circumstances.” Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683,

  177 L.Ed.2d 271 (2010) (quoting 18 U.S.C. § 3582(b)); see also 18 U.S.C. § 3582(c).

  One such circumstance arises from 18 U.S.C. § 3582(c)(1)(A)(i), which authorizes a

  district court to reduce a term of imprisonment when “extraordinary and compelling

  reasons” for a reduction exist that are “consistent with applicable policy statements

  issued by the Sentencing Commission,” and other procedural and substantive

  requirements are met. 18 U.S.C. § 3582(c)(1)(A).

        Though Bell has met the statute’s exhaustion requirement, he has not met the

  statute’s requirement that “extraordinary and compelling reasons” exist “consistent

  with applicable policy statements issued by the Sentencing Commission.” Bell’s

  motion must therefore be dismissed for lack of jurisdiction.

  A. Bell Has Met Section 3582(c)(1)(A)’s Exhaustion Requirement.

        Bell’s compassionate-release motion may be considered only if he first meets

  Section 3582(c)(1)(A)’s exhaustion requirement. The statute provides that a court

  may    not   consider   any   modification    to   a   defendant’s   sentence   under

  Section 3582(c)(1)(A)(i) unless a motion for such a modification is properly made by

  the Director of the BOP or by a defendant who has fully exhausted his or her


                                            2
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 3 of 16 PageID #: 1223




  administrative remedies. 18 U.S.C. § 3582(c)(1)(A). The Director of the BOP may

  request a sentence reduction in court at any time. Id. A defendant may also make

  such a request but only after fully exhausting administrative rights to appeal within

  the BOP or after thirty days have passed since he or she sought administrative relief.

  Id. 1

          The Government does not dispute that Bell has satisfied the exhaustion

  requirement. Bell submitted a request for compassionate release to his warden. The

  warden received the request on April 22, 2020, and denied it nine days later. Bell

  filed his current motion on July 13, 2020—more than thirty days after the warden

  received his administrative request. Accordingly, Bell has satisfied the statute’s

  exhaustion requirement.

  B. Bell Has Not Met Section 3582(c)(1)(A)’s Requirements for Sentence
     Modification.

          1. Bell must meet Section 3582(c)(1)(A)’s requirement that
             “extraordinary and compelling reasons” exist “consistent with
             applicable policy statements issued by the Sentencing
             Commission.”

          Under Section 3582(c)(1)(A)(i), a district court may grant a sentence reduction

  if it finds that (1) “extraordinary and compelling reasons warrant such a reduction,”

  (2) “such a reduction is consistent with applicable policy statements issued by the

  Sentencing Commission,” and (3) such a reduction is appropriate “after considering




          In 2018, Congress passed the First Step Act, Pub. L. 115-391, 132 Stat. 5194, which,
          1

  among other things, amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant, in addition to
  the Director of the BOP, to move for a sentence reduction.


                                               3
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 4 of 16 PageID #: 1224




  the factors set forth in [18 U.S.C. § 3553(a)] to the extent that they are applicable.”

  18 U.S.C. § 3582(c)(1)(A).

        Congress did not define what constitute “extraordinary and compelling

  reasons” for a sentence reduction under Section 3582(c)(1)(A) but rather delegated

  that authority to the Sentencing Commission. In 28 U.S.C. § 994(a)(2), Congress

  granted the Commission broad authority to promulgate “general policy statements

  regarding application of the guidelines or any other aspect of sentencing or sentence

  implementation that in the view of the Commission would further the purposes set

  forth in [18 U.S.C. § 3553(a)(2)].” And, as particularly relevant here, in 28 U.S.C.

  § 994(t), “Congress instructed the Commission to ‘describe what should be considered

  extraordinary    and    compelling    reasons    for   sentence    reduction    [under

  Section 3582(c)(1)(A)], including the criteria to be applied and a list of specific

  examples.’” United States v. Garcia, 655 F.3d 426, 435 (5th Cir. 2011) (quoting

  28 U.S.C. § 994(t)).

        The Commission’s policy statements, issued under 28 U.S.C. § 994(t), are

  binding concerning what should be considered extraordinary and compelling reasons

  for sentence reduction under 18 U.S.C. § 3582(c)(1)(A). As the Fifth Circuit has

  explained, “a common sense reading” of Section 3582(c)(1)(A)’s phrase that a sentence

  reduction must be “consistent with applicable policy statements issued by the

  Sentencing Commission,” is that, “regardless of whether Congress wanted [the

  Commission’s] policy statements to be binding in the sentencing context, it wished

  them to be binding in § 3582(c) proceedings.” Id. “If a sentence reduction is




                                            4
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 5 of 16 PageID #: 1225




  inconsistent with a policy statement, it would violate § 3582(c)’s directive, so policy

  statements must be binding.” Id.; see also Dillon, 560 U.S. at 827 (explaining that the

  Commission’s pertinent policy statements are binding on courts in the analogous

  context of 18 U.S.C. § 3582(c)(2) because Section 3582(c)(2)—using the same

  language as 18 U.S.C. § 3582(c)(1)(A)—permits a sentencing reduction based on a

  retroactive guidelines amendment only if “such a reduction is consistent with

  applicable policy statements issued by the Sentencing Commission”).

        Thus, Bell cannot obtain a sentence reduction under Section 3582(c)(1)(A)

  merely by asserting reasons that he, or for that matter this Court, might believe are

  sufficiently “extraordinary and compelling” to justify a sentence reduction. Instead,

  under the plain text of 18 U.S.C. § 3582(c)(1)(A) and 28 U.S.C. § 994(t), as well as

  controlling precedent, Bell’s proffered reasons must be consistent with the Sentencing

  Commission’s applicable policy statement concerning what should be considered

  extraordinary   and      compelling   reasons   for   a   sentence   reduction   under

  Section 3582(c)(1)(A).

        2. Bell fails to satisfy Section 3582(c)(1)(A) because his alleged
           “extraordinary and compelling reasons” for sentence reduction are
           not “consistent with applicable policy statements issued by the
           Sentencing Commission.”

        Bell’s compassionate-release motion turns on his assertion that the risk to his

  health associated with the COVID-19 pandemic constitutes an extraordinary and

  compelling reason to reduce his sentence. Bell’s assertion fails because it is

  untethered to the Sentencing Commission’s binding applicable policy statement in

  Section 1B1.13 of the Sentencing Guidelines. Section 1B1.13 describes what are



                                             5
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 6 of 16 PageID #: 1226




  considered “extraordinary and compelling reasons” for a sentence reduction under

  Section 3582(c)(1)(A)(i) and provides no basis for a reduction based on health risks

  associated with the threat of COVID-19.

         Section 1B1.13 allows a sentence reduction for “extraordinary and compelling

  reasons” only if the reasons are “consistent with this policy statement.” U.S.S.G.

  § 1B1.13(1)(A), (3). 2 Application note 1 to the policy statement explains that

  “extraordinary and compelling reasons exist under any of the circumstances set forth

  below,” which include only: (a) a defendant suffering from a terminal illness or other

  medical condition “that substantially diminishes the ability of the defendant to

  provide self-care within the environment of a correctional facility and from which he

  or she is not expected to recover”; (b) a defendant at least 65 years old who “is

  experiencing a serious deterioration in physical or mental health because of the aging

  process” and “has served at least 10 years or 75 percent of his or her term of

  imprisonment, whichever is less”; (c) a defendant who has minor children without a

  caregiver or with an incapacitated spouse or partner who needs the defendant to be

  the caregiver; or (d) “[a]s determined by the Director of the Bureau of Prisons, . . . an

  extraordinary and compelling reason other than, or in combination with, the [above]

  reasons.” Id. cmt. n.1(A)–(D).




         2 The policy statement is binding under the express terms of Section 3582(c)(1)(A),
  and, because it concerns only possible sentence reductions, not increases, it is not subject to
  the rule of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See
  Dillon, 560 U.S. at 824–28 (rejecting the proposed application of Booker in the related context
  of a proceeding under Section 3582(c)(2)); United States v. Doublin, 572 F.3d 235, 237–39
  (5th Cir. 2009) (rejecting application of Booker to sentence reductions under 18 U.S.C.
  § 3582).


                                                6
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 7 of 16 PageID #: 1227




         Consistent with the application note, the BOP has issued Program Statement

  5050.50 (“PS 5050.50”), which describes the BOP’s consideration of compassionate-

  release requests. PS 5050.50, which was amended effective January 17, 2019,

  following the passage of the First Step Act, sets forth in detail the BOP’s definition of

  circumstances that may support a request for compassionate release, limited to the

  same bases identified by the Commission: serious medical conditions, advanced age,

  and family circumstances. 3 See PS 5050.50 ¶¶ 3–6.

         Neither the Commission’s policy statement nor PS 5050.50 provides a basis for

  compassionate release based on Bell’s COVID-19 concerns. Instead, the grounds for

  release are limited to individual circumstances involving health, age, family

  responsibilities, and other reasons as determined by the Director of the BOP. For this

  reason, courts have concluded that an inmate’s concerns about risks associated with

  the spread of COVID-19 are not consistent with the policy statement of the

  Commission as required by Section 3582(c)(1)(A). See, e.g., United States v. Raia,

  954 F.3d 594, 597 (3d Cir. 2020) (explaining that “the mere existence of COVID-19 in

  society and the possibility that it may spread to a particular prison alone cannot

  independently justify compassionate release, especially considering BOP’s statutory

  role, and its extensive and professional efforts to curtail the virus’s spread”); United

  States v. Eberhart, No. 13-CR-313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)



         3  PS 5050.50 also requires consideration of a list of nonexclusive factors: “the
  defendant’s criminal and personal history, nature of his offense, disciplinary infractions,
  length of sentence and amount of time served, current age and age at the time of offense and
  sentencing, release plans, and ‘[w]hether release would minimize the severity of the offense.’”
  United States v. Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting PS 5050.50 ¶ 7).


                                                7
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 8 of 16 PageID #: 1228




  (“General concerns about possible exposure to COVID-19 do not meet the criteria for

  extraordinary and compelling reasons for a reduction in sentence set forth in the

  Sentencing Commission’s policy statement.”).

         Because Bell’s compassionate-release motion seeks a sentence reduction based

  on alleged “extraordinary and compelling reasons” that are not “consistent with

  applicable policy statements issued by the Sentencing Commission,” he fails to meet

  the requirements of Section 3582(c)(1)(A)(i). 4

         3. The First Step Act did not alter the substantive criteria for
            compassionate release under Section 3582(c)(1)(A).

         Following the enactment of the First Step Act, the Sentencing Commission’s

  policy statements have not been updated. The result has been that courts across the

  country have been divided on the question of whether Section 1B1.13 and its

  application notes still apply to the “extraordinary and compelling reasons”

  determination under 18 U.S.C. § 3582(c)(1)(A).

         Among circuit courts, the Tenth Circuit first considered the issue when it

  addressed whether “post-sentencing developments in case law” might constitute an

  extraordinary and compelling reason under Section 3582(c)(1)(A). See United

  States v. Saldana, 807 F.App’x 816, 818–20 (10th Cir. 2020). Rejecting that

  argument, the Tenth Circuit held that “neither the § 1B1.13 commentary nor BOP

  Program Statement 5050.50 identify post-sentencing developments in case law as an

  ‘extraordinary and compelling reason’ warranting a sentence reduction.” Id. at 820.


         4Given Bell’s failure to meet Section 3582(c)(1)(A)’s requirements, the Court need not
  address whether the applicable 18 U.S.C. § 3553(a) factors support a sentence reduction.



                                               8
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 9 of 16 PageID #: 1229




  Consistent with Saldana, the Tenth Circuit has continued to look to Section 1B1.13

  as binding guidance to determine what constitute extraordinary and compelling

  reasons under Section 3582(c)(1)(A). See United States v. Pinson, __ F.App’x __,

  No. 20-6050, 2020 WL 7053771, at *3 (10th Cir. Dec. 2, 2020) (acknowledging that

  the application notes to Section 1B1.13 still contain the applicable policy statement

  governing compassionate-release motions); United States v. Sears, __ F.App’x __,

  No. 20-3129, 2020 WL 7090503, at *2 n.3 (10th Cir. Dec. 4, 2020) (same).

        Other courts, including this Court, have reached the same conclusion as the

  Saldana court; i.e., that while the First Step Act expanded prisoners’ access to the

  courts to file compassionate-release motions under Section 3582(c)(1)(A), it did not

  alter the substantive standards governing such motions. See, e.g., United States v.

  Dodd, 471 F.Supp.3d 750, 757–58 (E.D. Tex. 2020) (“The fact that Congress’s change

  to section 3582’s procedural mechanism necessarily overrides a Sentencing

  Commission policy statement concerning the same procedural mechanism cannot be

  translated into congressional intent to alter the statute’s provisions governing the

  merits of compassionate-release motions.”); United States v. Lynn, No. 89-72,

  2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019) (explaining that “there is no . . .

  inherent incompatibility between a statute allowing defendants to move for

  compassionate release and a policy statement allowing BOP a role in determining

  whether compassionate release is warranted, and thus no basis for deeming the policy

  statement [in section 1B1.13] overridden”); United States v. Ebbers, 432 F.Supp.3d




                                           9
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 10 of 16 PageID #: 1230




   421, 427 (S.D.N.Y. 2020) (“Congress in fact only expanded access to the courts; it did

   not change the standard.”).

         Although the Fifth Circuit has not addressed this issue in a published opinion,

   it has recently issued at least one decision that, consistent with Saldana, treated

   Section 1B1.13 as the Sentencing Commission’s “applicable” policy statement for a

   Section 3582(c)(1)(A) motion. See generally United States v. Bell, 823 F.App’x 283

   (5th Cir. 2020) (per curiam). In Bell, the defendant sought to appeal the denial of his

   compassionate-release motion under 18 U.S.C. § 3582(c)(1)(A) on the grounds that

   his sentence was “unduly long and [that] his guilty plea was not knowing and

   voluntary.” Id. at 284. The Fifth Circuit dismissed the appeal as frivolous because the

   defendant’s stated grounds for release were not any of the grounds contained in the

   commentary to Section 1B1.3, and, therefore, the stated grounds were inconsistent

   with the policy statements of the Sentencing Commission as required by the statute.

   Id. While the court did not address the issue of whether the First Step Act changed

   the binding nature of the sentencing guidelines, Section 1B1.13 must be binding

   because the defendant’s attempt to depart from the guidelines would not have been

   deemed frivolous otherwise. See also United States v. Chambliss, 948 F.3d 691, 693

   (5th Cir.   2020) (discussing      the   First   Step Act’s procedural     changes to

   Section 3582(c)(1)(A) and affirming the district court’s denial of compassionate

   release,   which   applied    Section 1B1.13’s   policy   statement   describing   when

   extraordinary and compelling reasons exist for the purpose of sentence modification).




                                              10
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 11 of 16 PageID #: 1231




         The Court notes, however, that several circuits, beginning with the Second

   Circuit, have reached a different conclusion. In United States v. Brooker, 976 F.3d

   228 (2d Cir. 2020), the Second Circuit held that, because the First Step Act allows

   inmates, as well as the BOP, to file compassionate-release motions under

   Section 3582(c)(1)(A), Section 1B1.13 now applies only when such motions are made

   by the BOP and is inapplicable when a compassionate-release motion is made by a

   defendant. Id. at 235–36. The Fourth, Sixth, and Seventh Circuits have agreed,

   largely or entirely, with the Second Circuit’s conclusion. See United States v. McCoy,

   981 F.3d 271, 282 (4th Cir. 2020) (holding that “[a] sentence reduction brought about

   by motion of a defendant, rather than the BOP, is not a reduction ‘under this policy

   statement,’” i.e., under Section 1B1.13, and therefore Section 1B1.13 is not

   “applicable” to such motions); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

   2020) (agreeing with Brooker and holding that there is no “applicable” policy

   statement for Section 3582(c)(1)(A) motions after the First Step Act); United States v.

   Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (agreeing with Brooker and holding that,

   “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the First Step Act,

   district courts have full discretion in the interim to determine whether an

   ‘extraordinary and compelling’ reason justifies compassionate release when an

   imprisoned person files a § 3582(c)(1)(A) motion”).

         This Court remains persuaded that Section 1B1.13’s substantive provisions

   apply to Section 3582(c)(1)(A) motions. The Court’s conclusion is driven by the fact

   that, through the First Step Act, Congress amended procedural provisions of




                                             11
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 12 of 16 PageID #: 1232




   Section 3582(c)(1)(A) but left unamended the substantive criteria applicable to

   Section 3582(c)(1)(A) motions. See United States v. Conyers, No. 4:12-CR-016,

   2020 WL 7480695, at *4–7 (E.D. Tex. Dec. 18, 2020). The First Step Act left

   unchanged two critical statutory commands vesting the Commission, not the courts,

   with authority to set the applicable standard for “extraordinary and compelling

   reasons” warranting a sentence reduction.     First, any sentence reduction under

   Section 3582(c)(1)(A) must still be “consistent with applicable policy statements

   issued by the Sentencing Commission.” Second, “[t]he [Sentencing] Commission, in

   promulgating general policy statements regarding the sentencing modification

   provisions in Section 3582(c)(1)(A) of Title 18, shall describe what should be

   considered extraordinary and compelling reasons for sentence reduction, including the

   criteria to be applied and a list of specific examples.” 28 U.S.C. 994(t) (emphasis

   added).

         Under the circumstances, the Court cannot conclude that the First Step Act’s

   procedural modification to Section 3582(c)(1)(A), allowing inmates as well as the BOP

   to file compassionate-release motions, somehow renders “inapplicable” the

   Commission’s policy statement on the substantive requirements governing such

   motions. See Conyers, 2020 WL 7480695, at *4–7. Section 1B1.13’s provisions

   concerning “extraordinary and compelling reasons” for a sentence reduction are, on

   their face, procedurally neutral. The Court can discern no principled reason to treat

   a purely procedural expansion of Section 3582(c)(1)(A) as somehow nullifying

   Section 1B1.13’s substantive guidance on compassionate release. There is also no




                                            12
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 13 of 16 PageID #: 1233




   reason to believe that Congress intended to effectuate, through the First Step Act,

   the implementation of multiple, varying standards for courts’ consideration of

   compassionate-release motions under Section 3582(c)(1)(A): one text-bound standard

   for BOP-filed motions and a myriad of differing standards for defendant-filed motions

   to be developed and applied on a case-by-case basis by district courts across the

   country. See Conyers, 2020 WL 7480695, at *4–7.

         Because the language of the statutes at issue is unambiguous and provides no

   basis to nullify entirely or in part the application of Section 1B1.13’s substantive

   criteria to Section 3582(c)(1)(A) motions, the Court concludes that Section 1B1.13

   provides the Sentencing Commission’s “applicable” policy statement concerning the

   standard to be applied in evaluating whether “extraordinary and compelling reasons”

   support a sentence reduction. See id. Likewise, the Court remains bound by Fifth

   Circuit precedent confirming that the Sentencing Commission’s policy statements are

   binding in Section 3582(c) proceedings. See Garcia, 655 F.3d at 435 (“If a sentence

   reduction is inconsistent with a policy statement, it would violate § 3582(c)’s directive,

   so policy statements must be binding.”).

         For these reasons, the Court will adhere to the controlling text of Section 3582,

   together with Supreme Court and Fifth Circuit precedent, confirming that any

   proposed sentence reduction under Section 3582(c)(1)(A) must be consistent with

   applicable policy statements issued by the Sentencing Commission.

   C. Bell’s Motion Must Be Dismissed for Lack of Jurisdiction.

         Because Bell’s motion for compassionate release fails to meet the requirements

   of Section 3582(c)(1)(A), it must be dismissed for lack of jurisdiction. It is well-settled


                                               13
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 14 of 16 PageID #: 1234




   in the Fifth Circuit that 18 U.S.C. § 3582 sets out the limited instances in which a

   district court has jurisdiction to modify a term of imprisonment. See, e.g., United

   States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010) (per curiam) (citing United

   States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997)) (“The district court’s

   jurisdiction to correct or modify a defendant’s sentence is limited to those specific

   circumstances enumerated by Congress in 18 U.S.C. § 3582.”); United States v.

   Marion, 79 F. App’x 46, 46 (5th Cir. 2003) (per curiam) (citing United States v. Early,

   27 F.3d 140, 142 (5th Cir. 1994)) (stating that “Section 3582(c) limits sentence

   modification only to certain narrow circumstances, none of which are applicable in

   Marion’s case,” and dismissing the motion because it was “unauthorized and without

   a jurisdictional basis”). In a line of cases spanning over two decades, circuit case law

   has repeatedly reaffirmed that Section 3582 provides a limited grant of jurisdiction

   for a district court to modify a term of imprisonment. 5 See, e.g., United States v. Rene,

   785 F. App’x 240, 240–41 (5th Cir. 2019) (per curiam); Bridges, 116 F.3d at 1112.

   Because these cases speak in terms of Section 3582 as a whole, it follows that

   Section 3582(c)(1)(A), and the limitations within, circumscribe the Court’s

   jurisdiction.




          5  The Fifth Circuit recently held that Section 3582(c)(1)(A)’s requirement that a
   defendant exhaust administrative remedies with the BOP before filing a compassionate-
   release motion in federal court is “a nonjurisdictional claim-processing rule.” United States v.
   Franco, 973 F.3d 465, 467–68 (5th Cir. 2020). However, Franco does not evince a departure
   from the decades of precedent holding that Section 3582’s substantive requirements are
   jurisdictional.



                                                 14
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 15 of 16 PageID #: 1235




          Under the rule of finality, “[f]ederal courts are forbidden, as a general matter,

   to ‘modify a term of imprisonment once it has been imposed.’” Freeman v. United

   States, 564 U.S. 522, 526, 131 S.Ct. 2685, 180 L.Ed.2d 519 (2011) (plurality op.) (citing

   18 U.S.C. § 3582(c)); see also Dillon, 560 U.S. at 819 (same). This limitation on federal

   courts’ power is confirmed in the text of Section 3582. See 18 U.S.C. § 3582(c) (stating

   that, subject to certain exceptions, a court “may not modify a term of imprisonment

   once it has been imposed”).

          This “rule of finality is subject to a few narrow exceptions.” Freeman, 564 U.S.

   at 526. Section 3582 provides such exceptions, including an exception allowing the

   Director of the BOP, or a defendant who has fully exhausted all administrative

   remedies, to move for a modification of the defendant’s imprisonment term based on

   the existence of “extraordinary and compelling reasons” warranting a reduction of the

   defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(A)(i). 6 If the text of an applicable

   exception is met, Section 3582 provides that the case falls within the district court’s

   adjudicatory authority to modify the defendant’s term of imprisonment. If the text of

   an applicable exception is not met, there is no jurisdictional basis for the court to

   modify the term of imprisonment given the longstanding, strict application of the

   finality rule. Thus, the exceptions set forth in the text of Section 3582 serve to create




          6Beyond Section 3582, there are additional, limited exceptions to the finality rule. For
   example, Federal Rule of Criminal Procedure 35(a) authorizes a district court to “correct a
   sentence that resulted from arithmetical, technical, or other clear error,” and Rule 35(b)
   authorizes a district court to “reduce a sentence if the defendant, after sentencing, provided
   substantial assistance in investigating or prosecuting another person.”



                                                 15
Case 4:11-cr-00182-SDJ-KPJ Document 295 Filed 12/23/20 Page 16 of 16 PageID #: 1236




   jurisdiction to modify a defendant’s term of imprisonment where no jurisdiction

   would otherwise exist under the finality rule.
        . Here, because Bell has failed to meet the controlling requirements for

   compassionate release set forth in Section 3582(c)(1)(A), his motion for compassionate

   release must be dismissed for lack of jurisdiction.

                                     III. CONCLUSION

         For the foregoing reasons, it is ORDERED that Defendant Clinton Charles

   Bell’s Motion for Compassionate Release Pursuant to Title 18 U.S.C. § 3582(c)(1)(A),

   (Dkt. #291), is DISMISSED for lack of jurisdiction.

            So ORDERED and SIGNED this 23rd day of December, 2020.




                                                         ____________________________________
                                                         SEAN D. JORDAN
                                                         UNITED STATES DISTRICT JUDGE




                                             16
